Citation Nr: 1631083	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  

The Board notes that the Veteran filed an original claim for service connection for back trouble in October 1984.  A March 1985 rating decision denied service connection for ankylosing spondylitis.  In an October 1985 statement, the Veteran stated he received treatment from a private physician for his back and those treatment records were relevant to his claim.  The RO accepted the Veteran's statement as a claim to reopen a claim for service connection for a back condition.  In an April 1996 rating decision, the RO denied the claim after finding the evidence did not constitute new and material evidence sufficient to reopen a claim for service connection for a back condition.  The Veteran did not appeal the April 1996 rating decision and that decision became final.  In August 2006, the Veteran filed a claim to reopen a claim for service connection for back and neck problems (also claimed as ankylosing spondylitis of the cervical and lumbar spine).  A July 2007 rating decision again denied the claim to reopen as the evidence submitted was not new and material.  The Veteran did not appeal the July 2007 rating decision and that decision became final.  In September 2009 the Veteran filed a claim for service connection for a cervical spine disability secondary to his service-connected residuals of a fractured right zygoma.  In the June 2016 Appellate Brief, the Veteran and his representative refer to the issue as one for secondary service connection only.  As there is no evidence the Veteran intended to reopen a claim for direct service connection, and the current September 2009 claim is for secondary service connection, the claim will be considered on a secondary service-connection basis only.

In November 2014, the Board remanded the claim for further development to include a VA examination.  The case has been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As per the November 2014 Board remand, a new VA examination was conducted to determine whether the Veteran's current cervical spine disability was caused by or aggravated by his service-connected residuals of a fractured right zygoma.  In a July 2015 opinion, the VA examiner provided a negative opinion for direct service connection for a cervical spine condition.  For secondary service connection, the examiner stated there was no basis for aggravation of a cervical spine condition by the injury to the right side of the Veteran's face, that it was less likely as not the Veteran's cervical spine disability was aggravated beyond its natural progression by his service-connected residuals of a fractured right zygoma, and the Veteran's late onset ankylosing spondylitis does not represent aggravation of any cervical spine condition by military service.  

The Board finds the July 2015 VA opinion to be inadequate, as it is not fully responsive to the issue of secondary service connection.  A review of the medical question as presented to the examiner reflects that the examiner was only asked to address whether the Veteran's cervical spine disability was aggravated by his service-connected residuals of a fractured right zygoma beyond its natural progression.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, while the examiner discussed whether the Veteran's cervical spine disability was aggravated by his service-connected residuals of a fractured right zygoma, the examiner did not provide an opinion on whether the cervical spine disability was caused by his service-connected residuals of a fractured right zygoma.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that an addendum opinion is necessary to determine whether the Veteran's cervical spine disability was caused by (proximately due to) his service-connected residuals of a fractured right zygoma.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Following completion of the above, return the claims file to the VA examiner who conducted the July 2015 VA examination, or to a qualified medical professional if the examiner is unavailable.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

After reviewing the record, the examiner should address the following:  

Opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine condition was caused (in whole or in part) by the Veteran's service-connected fractured right zygoma.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

